In an action in which the defendant wife was granted a judgment of divorce, she appeals from an order of the Supreme Court, Westchester County, dated July 29, 1976, which (1) granted plaintiffs motion to modify the said judgment to the extent of directing defendant to remove herself from the marital home, (2) denied her cross motion to increase the amount of support plaintiff is required to pay her and to compel plaintiff to pay her moving and decorating expenses and (3) awarded her a counsel fee of only $350. Order affirmed, without costs or disbursements. We agree with the conclusion of Special Term that the stipulation of settlement executed by the parties was intended to award defendant possession of the marital home only as long as she continued to have custody of the children. Defendant’s application to increase the amount of support plaintiff is required to pay her and to compel plaintiff to pay certain expenses involved in her relocating may be renewed upon proof of the actual costs involved. Latham, Acting P. J., Margett, Titone and Mollen, JJ., concur.